Court of Appeals
of the State of Georgia

                                      ATLANTA,____________________
                                               January 08, 2021

The Court of Appeals hereby passes the following order:

A21A0273. IN THE INTEREST OF N. Y. L. V., A CHILD

      The Appellant in the above-styled case has filed a motion entitled Appellant’s
Motion To Withdraw Appeal. Pursuant to Court Rule 41(g)(1), said motion is hereby
GRANTED.

                                      Court of Appeals of the State of Georgia
                                             Clerk’s Office, Atlanta,____________________
                                                                       01/08/2021
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.